Title: To Benjamin Franklin from David Hall, 18 June 1759
From: Hall, David
To: Franklin, Benjamin


Sir,
Philada. June 18. 1759.
Being just going to set off on a Journey to the Sea Side with my Wife, for the Benefit of her Health, have only Time now to enclose you the first Copy of a Bill of Exchange for Two Hundred Pounds Sterling; for which you will give me Credit, as usual, and Advise, when paid. This Letter I directed to the Care of Mr. Strahan, in case of your being set out for Philadelphia before it reached. The Exchange of this last 50. The Number of the Bill 1167. I am, Sir, Your very humble Servant
David Hall
Sent by the William and Mary, Capt. Nicholson

 NB. I have now sent you in all, exclusive of the protested Bill for One Hundred Pounds Sterling, Fifteen Hundred and Forty-nine Pounds, Twelve Shillings, and Five-pence Sterling.
To Benjamin Franklin Esq:
